Title: From John Adams to Nathaniel Hazard, 10 March 1792
From: Adams, John
To: Hazard, Nathaniel



Sir
Philadelphia March 10th. 1792

Your obliging favor of the 29th. of January would not have remained so long unanswered had not sickness in my family of a long continuance and distressing nature interrupted my inclination to acknowledge my obligations to you.  The “Anticipation” which you observe to have retarded an “heavy attack”, I do not fully understand.  Such is the constitution of the human mind, that nations and other great bodies of men, can never be expected to have even virtues but in extremes. The habit of praise as well as of blame runs naturally to extravagance. I cannot vindicate every measure which you say is a topick of censure; and if neither prevention nor remedy are in my power, it would do no good for me to concur in the blame. I have read the hints &c on an American excise; the Remarks on Toll bridges and turnpike Roads, and the consolatory Letter to an afflicted friend; and I think they are proofs of a talent at composition which ought not to be neglected, of a Judgement which will be respected, and of a virtuous disposition which cannot but be loved and esteemed. If the Volumes you Received should afford you any amusement, or occasion any new reflections, I shall be happy. They were all written and printed, except the last letter of the last volume, before the Constitution of the United States reached my hand. They lay open all the sources of information on the subject, and if my own opinion expressed in them is not well founded, the reader will know where to look for facts, arguments and objections against it. I have seen no rational attempt to confute my doctrines unless it be in a writer under the signature of Philodemos, who finally rests his argument on this position, “that the people of America are, and will continue to be, different in knowledge and virtue from all other people who are or have been.” On this position I am willing to rest it, and leave to time and experience the decision. If ambition and avarice are not as strong in this Country, as in others, my observations have been inaccurate. If intrigues and manuvres in Elections have not been practised, and are not now practising, I have been misinformed; and if the people are not every day deceived by artifice and falsehood, I have no understanding. The share that has been assigned to me in publick affairs the circumstances of my fortune and family, as well as my age, make me very willing to resign to any other, who may possess more of the popular favor, or national confidence.  The Hozanna’s of blind Enthusiasts, I never covetted. The esteem of the wise and the good will ever be dear to the heart of / Sir your obliged humble servant

John Adams